Dausman, J.
— The appellee instituted this action to recover for labor performed and for supplies furnished, and to foreclose a lien on a motor truck. The trial resulted in judgment for the appellee and a decree of foreclosure. The error assigned challenges the ruling on the motion for a new trial. Every question presented depends for its determination on the evidence. The document filed as a transcript consists of 103 consecutively numbered pages, and the clerk’s certificate in the usual form constitutes page 22 thereof. There is no evidence preceding the certificate. Following the certificate there is a document purporting to be a bill of exceptions containing evidence. It follows that the evidence is not in the record. Hudaco v. Wolf, Sayer & Hellar (1917), 64 Ind. App. 320, 115 N. E. 786.
Judgment affirmed.